Title: I. Philip Freneau to Thomas Jefferson, 4 August 1791
From: Freneau, Philip
To: Jefferson, Thomas



Sir
New-York August 4th. 1791

So many difficulties occurred in regard to my removing from this city to Philadelphia and personally establishing the paper, the hint of which you, Sir, in conjunction with Mr. Madison were pleased to mention to me in May last, that I had determined in my own mind not to attempt it.
However, upon recently talking over the matter with Mr. Madison and Col. Lee I have proposed a concern (which they have accepted) with Messieurs Childs and Swaine in a press at the seat of Government for the purpose abovementioned.
I am now so far advanced on our plan as to have finished a copy of Proposals for the National Paper I have in view, and which upon my arrival at Philadelphia on Tuesday next I shall request the favour of you to glance your eye over, previous to its being printed.—I have the honour to be, Sir, with the highest respect Your most obedient humble servant,

Philip Freneau

